Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communications received 3/20/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 USC 1010 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a system comprising layers and channels, not defined or including hardware. In order to be statutory, the examiner recommends the claims to include a piece of hardware. Correction is kindly requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 10-12 and 14-15 are rejected under 35 U.S.C. 102 a1 as being anticipated  by US 20170243013 to Herlocher et al., hereinafter Herlocher.
Regarding claim 1, Herlocher discloses 
A system for private communication in a network comprising: a first secure communication layer comprising private user information; a first secure communication channel connecting the first secure communication layer with the network; a second communication layer comprising public user information; a second communication channel connecting the second communication layer with the network ([0017][0041]: a first secure modality  or connection that handles sensitive communication, and a second open modality or connection to transmit non-sensitive communication) ; and a filtering tunnel between the first secure communication layer and the second communication layer supporting limited and secure communication of selected information between the first secure communication layer and the second communication layer ([0043][0044][0047]: OLTP controls web pages provided thru secure or open connection, [0050][0051] receive sensitive information in the secure connection and report progress in receiving the sensitive information or missing /incorrect sensitive data, example of data related to sensitive , wherein the second communication layer has a security setting lower than the security setting of the first secure communication layer ([0017]: secure v. open connection).  
Regarding claim 2, Herlocher discloses the system of claim 1, wherein the private user information in the first secure communication channel is anonymized by the filtering tunnel during communication of data from the first secure communication layer to the second communication layer ([0051][0070]: updates or progress notification provided by OLTP include report or status updates that do not expose the sensitive information, such as last 4 digits of account).  
Regarding claim 3, Herlocher discloses the system of claim 1, wherein the private user information comprises one or more of user identity data ([0020]: PII), access controls, cryptographic data, cryptographic algorithms, smartcard, policy settings, authentication features, peer to peer communication, email, messages video, text, and other forms of communication between users ([0052]: payment information).  
Regarding claim 4, Herlocher discloses the system of claim 1, wherein the public user information comprises one or more of user IP address, cookies, trackers, public user profile ([0051]: user account information), and other public information.  
Regarding claim 5, Herlocher discloses the system of claim 1, wherein the first secure communication layer comprises a cryptographic interface ([0041] VPN connection which implies encryption).  
Regarding claim 6, Herlocher discloses the system of claim 1, wherein each of the first secure communication layer and second communication layer has its own set of 

Regarding claim 10, Herlocher discloses
A method of secure communication with a network comprising: establishing a first secure communication channel from a first secure communication layer comprising private user information to the network; establishing a second communication channel from a second communication layer comprising public user information to the network ([0017][0041]: a first secure modality  or connection that handles sensitive communication, and a second open modality or connection to transmit non-sensitive communication); anonymizing the private user information and transferring the anonymized private user information from the first secure communication channel to the second communication layer ([0051][0070]: updates or progress notification provided by OLTP include report or status updates that do not expose the sensitive information, such as last 4 digits of account) through a filtering tunnel ([0043][0044][0047]: OLTP controls web pages provided thru secure or open connection); sharing the anonymized private information with a site in the network through the second communication channel ([0070] report progress in receiving the sensitive information or missing ; and receiving public information from the network via the second communication channel ([0022][0070]), wherein the second communication layer has a security setting lower than the security setting of the first secure communication layer ([0017]: secure v. open connection).

Regarding claim 11, Herlocher discloses the method of claim 10, further comprising sharing private user information with a secure site on the network from the first secure communication layer through the first secure communication channel ([0021]: provide payment information thru secure connection to collaborating systems).  

Regarding claim 12, Herlocher discloses the method of claim 10, wherein the first secure communication channel communicates with the network through one or more of DNS, IP, blockchain, and other routing and directory services ([0056]: use IP address). 

 Regarding claim 14, Herlocher discloses the method of claim 10, wherein the private user information comprises one or more of user identity data, access controls, cryptographic data, cryptographic algorithms, smartcard, policy settings, authentication features, peer to peer communication, email, messages video, text, and other forms of communication between users ([0020])
Regarding claim 15, Herlocher discloses the method of claim 10, wherein the first secure communication channel uses at least one of a VPN, TOR, a trusted anonymizing web site, and privacy and policy settings ([0041]: vpn).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 USC 103 as rejected under 35 U.S.C. 103 as being unpatentable over Herlocher in view of US 20200177553 to Spillman, hereinafter Spillman.
Regarding claim 7, Herlocher discloses the system of claim 1, but does not teach: wherein the first communication channel comprises connections to multiple networks having varying privacy and security requirements.  
In an analogous art, Spillman discloses secure connections to different networks such as production network, developer network ([0004]); Spillman discloses the first communication channel comprises connections to multiple networks having varying privacy and security requirements ([0027]: encryption mode, strength, authentication defined differently for each specific production network). It would have been obvious to a skilled artisan before the application was effectively filed to use different privacy and security requirements as taught by Spillman because it would prevent applying highly resource intensive requirements to all production networks, therefore efficiently managing computing resources (Spillman [0027]). 


Claim 8-9 and 20 are rejected under 35 USC 103 as rejected under 35 U.S.C. 103 as being unpatentable over Herlocher in view of US 20100150353 to Bauchot et al., hereinafter Bauchot.
Regarding claim 8, Herlocher discloses the system of claim 1, but does not teach the rest of the limitations. In an analogous art, Bauchot discloses a method wherein the private user information comprises one or more user verified certificate, each user verified certificate comprising complete or partial user information ([0048][0049] client communicates with a server to conduct a transaction such as a bank transaction thru a secure channel ([0003]), and provides a digital certificate issued by a trusted server ([0047]), which includes a public key of the user, and is validated by a server). It would have been obvious to a skilled artisan before the application was effectively filed to send a verified certificate as taught by Bauchot because it would allow verifying the identity of the user and enable encrypted communications using the public key included in the certificate, as known in the art.
Regadring claim 9, Herlocher discloses the system of claim 1 but does not teach the rest of the limitations. In an analogous art, Bauchot discloses  the first secure communication layer comprises one or more user verified certificate for a trusted site on the network ([0048][0049] client communicates with a server to conduct a transaction, such as a bank transaction thru a secure channel ([0003]) and provides a digital certificate issued by a trusted server ([0047]), which includes a public key of the user, and is validated by a server), the user verified certificate comprising selected private user information required by the trusted site ([0053]: the certificate is requested by the 
Regarding claim 20, see rejection of claim 9.

Claims 13, 16-17 are rejected under 35 USC as being unpatentable over Herlocher, in view of US 11113701 to Tesanovic et al., hereinafter Tesanovic.

Regarding claim 13, Herlocher discloses the method of claim 10. While Herlocher discloses private information such as name, social security number, medical, educational, financial information of the user ([0020]), and user engaging in commercial transactions ([0062]), Herlocher does not teach: wherein the anonymized private user information is used by the second communication layer to retrieve the received public information, the public information comprising information targeted to the user based on the public user information.
In an analogous art, Tesanovic discloses anonymizing a user identity using MAC address of the user device (Abstract), mapping the MAC ID to the MAC address (col.8:58-67). Tesanovic discloses the anonymized private user information is used by the second communication layer to retrieve the received public information, the public information comprising information targeted to the user based on the public user information (col. 12:39-48 : tailored offers associated with the anonymized MAC ID). 
It would have been obvious to a skilled artisan before the application was effectively filed to use anonymized private user information to retrieve public information as taught by Tesanovic, because it would allow providing marketing materials to users while respecting their privacy (Tesanovic col.1:17-24).

Regarding claim 16, Herlocher discloses the method of claim 10; Herlocher does not , yet Tesanovic discloses the public information comprises user-targeted information based on the public user information (col. 12:39-48 : tailored offers associated with the anonymized MAC ID, the offered provided by email or sms (col.10:1-15).  It would have been obvious to a skilled artisan before the application was effectively filed to use anonymized private user information to retrieve public information as taught by Tesanovic, because it would allow providing marketing materials to users while respecting their privacy (Tesanovic col.1:17-24).

Regarding claim 17, Herlocher in view of Tesanovic discloses the method of claim 16, wherein the user-targeted information comprises one or more of advertising information, and custom content (Tesanovic (col. 12:39-48)).

  Claim 18 is rejected under 35 USC as being unpatentable over Herlocher, in view of Tesanovic and in further  view of US 20180082328 to Laufenberg et al., hereinafter Laufenberg.
Regarding claim 18, Herlocher in view of Tesanovic discloses the method of claim 17, but fails to teach the method further comprising reporting the advertising 
In an analogous art. Laufenberg discloses a system determining and displaying the effectiveness of an advertisement campaign ([0003]). Laufenberg discloses reporting the advertising information to the advertiser for tracking and invoicing of advertising performance and revenue ([0039][0040]: measure the effectiveness of ads using metrics such as conversions, leading to purchase or revenues; cost or invoicing is also tracked ([0035])). It would have been obvious to a skilled artisan before the application was effectively filed to track advertising performance as taught by Laufenberg, because it would facilitate managing “advertising budgets on a granular scale or to determine, in near-real-time, the efficacy of the advertisements placed” (Laufenberg [0002]).

Claim 19 is rejected under 35 USC as being unpatentable over Herlocher, in view of US 9241188 to Mukerji et al., hereinafter Mukerji.
Regarding claim 19, Herlocher discloses the method of claim 10, but does not teach further comprising accessing multiple applications simultaneously and separating data streams in secure and unsecure dataflow for the multiple applications while running simultaneously. Herlocher discloses simultaneous communications, secure and unsecure ([0042]).
 In an analogous art, Mukerji discloses accessing multiple applications simultaneously and separating data streams (Fig. 3, col.3:55-65: multi streams 1-n for 1-n subscribers; col.11:7-25, Fig. 7: receive multiple streams of content: live feed, sport, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bansal et al 20080256618 discloses determining a network connection type between a client and a server, for unencrypted communication or for vpn connection.
Tankov et al 20150020164 discloses a cloud connector receiving a request to open a secure connection, what protocol to use ...
Barnes 20120096490 disclose a system provided for transmitting an advertisement to a client device based on the information concerning the user included in the profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        1/27/2022